Citation Nr: 1632918	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  09-15 543A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an effective date earlier than January 14, 2003, for grant of service connection for degenerative joint disease (DJD) of the cervical spine.

2.  Entitlement to an effective date earlier than February 21, 2003, for grant of service connection for causalgia/reflex sympathetic dystrophy (RSD) of the right upper extremity (RUE). 

3.  Entitlement to an effective date earlier than February 21, 2003, for grant of service connection for mixed posttraumatic migraine headaches.  

4.  Entitlement an initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine prior to June 26, 2006, and to an evaluation in excess of 40 percent for degenerative joint and disc disease of the thoracolumbar spine from that date.     

5.  Entitlement to an initial evaluation in excess of 20 percent for cervical spine DJD with stenosis.  


6.  Entitlement to an initial evaluation in excess of 10 percent for posttraumatic migraine headaches prior to February 24, 2009, and to an evaluation in excess of 30 percent from that date.

7.  Entitlement to an initial evaluation for in excess of 10 percent for RSD of the RUE. 

8.  Entitlement to an initial compensable evaluation for constipation. 

9.  Entitlement to special monthly compensation (SMC) at the housebound rate.

10.  Entitlement to SMC for loss of use of both feet and the right hand.


WITNESSES AT HEARING ON APPEAL

The Veteran and Dr. MQ


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to December 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona that increased the rating for a service-connected thoracic spine disability from noncompensable to 10 percent disabling effective from April 19, 2007.  During the course of the appeal the Board issued a decision in March 2011 that granted service connection for degenerative disc disease of the lumbar spine (which had been on appeal of a rating decision in September 2003); the RO implemented that decision by a rating decision in March 2012 that assigned a 10 percent initial rating effective from January 14, 2003, and the Veteran appealed that rating decision as well.  The low back disability is now characterized as degenerative joint and disc disease of the thoracolumbar spine, rated as 40 percent disabling effective from June 26, 2006.  The Board has recharacterized the issue on the title page to comport with these developments.

Also on appeal is a May 2010 rating decision that granted service connection for a cervical spine disability, headaches, RSD and constipation and assigned the initial ratings and effective dates indicated on the title page.  

The issues of SMC at the housebound rate, SMC for loss of use of both feet and SMC for loss of use of the right arm were raised by the Veteran during the course of the appeal.  See Akles v. Derwinski, 1 Vet. App. 118 (1991) (holding that the Board must adjudicate claims for SMC that are reasonably raised by the record).  The Board has accordingly added those issues on the title page.

In February 2016 the Veteran testified before the undersigned Veterans Law Judge in a hearing at the Board's central offices in Washington, DC.  A transcript of his testimony is of record.  In conjunction with the hearing he submitted additional evidence to the Board in the form of private medical records and examination reports, along with a waiver of initial consideration by the Agency of Original Jurisdiction (AOJ).  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2015).

During the hearing cited above the Veteran raised a claim seeking compensation under 38 U.S.C.A. § 1151 for additional disability based on VA medical treatment.  This issue has not been adjudicated in the first instance by the AOJ, and the Board accordingly does not have jurisdiction over it.  The issue of entitlement to compensation under 38 U.S.C.A. § 1151 is accordingly referred to the AOJ for appropriate action.

Similarly, during the hearing the Veteran presented a Muscle Injuries Disability Benefits Questionnaire showing injury to all muscle groups in the body except Muscle Groups XVII and XVIII.  The Veteran does not have a disability of the muscles on appeal, nor has the AOJ ever adjudicated the question of entitlement to service connection for a muscle injury.  That issue is accordingly also referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  There is no previously unadjudicated claim seeking service connection for a cervical spine disorder prior to January 14, 2003, or for a neurological disorder of the RUE or for headaches prior to February 21, 2003.

2.  The Veteran has identified no specific error of law or fact in the September 1979 rating decision or any other rating decision that compels a conclusion, to which reasonable minds could not differ, that the result would have been manifestly different in showing entitlement to service connection for a neurological disability of the RUE, for headaches or for a cervical spine disorder but for such error.  

3.  From January 14, 2003, to June 26, 2006, the Veteran's lumbar spine disability was manifested by forward flexion better than 60 degrees and combined ROM better than 120 degrees, without documented incapacitating episodes having a total duration of 2-4 weeks during a specific 12-month period.  

4.  From June 26, 2006, to February 1, 2010, the Veteran's thoracolumbar spine disability was manifested by forward flexion of the spine to 30 degrees or less but not by unfavorable ankylosis, and without documented incapacitating episodes having a total duration of at least 6 weeks during a specific 12-month period.

5.  From February 1, 2010, the Veteran is shown to have unfavorable ankylosis of the entire spine (thoracolumbar and cervical).  As a result of this finding, from February 1, 2010, the Veteran has had a single service-connected disability rated as 100 percent disabling (unfavorable ankylosis of the entire spine), plus additional service-connected disabilities having a combined rating of 60 percent or greater.

6.  From July 29, 2015, the Veteran's thoracolumbar spine disability is shown to have resulted in peripheral neuropathy approximating loss of use of both feet.

7. From January 14, 2003, to June 26, 2006, the Veteran's cervical spine disability was manifested by forward flexion to 30 degrees or better and combined range of motion to 170 degrees or better, without documented incapacitating episodes having a total duration of at least 6 weeks during a specific 12-month period.

8.  From June 26, 2006, to February 1, 2010, the Veteran's cervical spine disability was manifested by forward flexion of 15 degrees or less, without documented incapacitating episodes having a total duration of at least 6 weeks during a specific 12-month period.

9.  From February 21, 2003, the Veteran's headache disability has been manifested by characteristic prostrating attacks occurring more than once per month, but is not shown to be productive of severe economic inadaptability.    

10.  The Veteran is right-handed.

11.  From February 21, 2003, to October 7, 2005, the Veteran's causalgia/ RSD of the RUE was been manifested by mild incomplete paralysis of the ulnar nerve.

12.  From October 7, 2005, the Veteran's causalgia/ RSD of the RUE has been manifested by severe incomplete paralysis of the ulnar nerve.

13.  From July 29, 2015, the Veteran's peripheral nerve deficits in the RUE have approximated loss of use of the right hand.   

14.  From February 21, 2003, the Veteran has had alternating diarrhea and constipation, productive of frequent episodes of bowel disturbance with abdominal distress but not productive of more or less constant abdominal distress. 


CONCLUSIONS OF LAW

1.  The requirements for an effective date earlier than January 14, 2003, for grant of service connection for DJD of the cervical spine have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2015). 

2.  The requirements for an effective date earlier than February 21, 2003, for grant of service connection for RSD of the RUE have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2015). 

3.  The requirements for an effective date earlier than February 21, 2003, for grant of service connection for mixed posttraumatic migraine headaches have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2015). 

4.  The requirements for an initial evaluation higher than 10 percent for DJD of the lumbar spine prior to June 26, 2006, and for an evaluation higher than 40 percent from that date to February 1, 2010, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5291 to 5293 (2003); 38 C.F.R. §§ 3.400, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5240, 5243, 5243 (2004-2015).

5.  The requirements for an evaluation of 100 percent for unfavorable ankylosis of the entire spine (thoracolumbar and cervical) have been met effective from February 1, 2010.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.400, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5240 (2015).
 
6.  The requirements for an evaluation of 30 percent, but not more, for cervical spine disability have been met effective from June 26, 2006, but not before.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5290, 5293 (2003); 38 C.F.R. §§ 3.400, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5240, 5241 (2004-2015).

6.  The requirements for an initial evaluation of 30 percent, but not more, for posttraumatic headaches prior to February 24, 2009, have been met; the requirements for an evaluation in excess of 30 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).  

7.  The requirements for evaluation of 40 percent, but not more, for causalgia/RSD of the RUE were met from October 7, 2005, but not before.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8516 (2015).  

8.  The requirements for an initial evaluation of 10 percent, but not more, for constipation have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7319 (2015).

9.  The requirements for SMC at the housebound rate have been met effective from February 1, 2010.  38 U.S.C.A. § 1114(s), 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.350(i) (2015).  

10.  The requirements for SMC for loss of use of both feet and the right hand have been met effective from July 29, 2015.  38 U.S.C.A. §§ 1114(l), 5107(b) (West 2014); 38 C.F.R. § 3.350(m) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The VCAA is not applicable to CUE claims.  See 38 C.F.R. § 20.1411 (c) and (d).  The rating issues adjudicated in this decision arise from an original grant of service connection.  In Dingess/Hartman v. Nicholson, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify has been satisfied.  The Veteran has otherwise identified no prejudice in regard to the content or timing of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Service treatment records and post-service treatment records have been obtained and associated with the file.  The Veteran has not identified any existing medical evidence that should be obtained before the claims are adjudicated, nor is the Board aware of any such outstanding evidence.  The Veteran has been afforded a hearing before the Board, in which he testified in support of his claims on appeal.  The Veteran was scheduled for a VA examination in August 2013 to determine the current severity of his service-connected disabilities on appeal, but he refused to submit to examination.  When a claimant fails without good cause to report for an examination scheduled in conjunction with a claim for increased benefits, the claim shall be denied.  38 C.F.R. § 3.655(a), (b).


Based on review of the record, the Board finds there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds the duties to notify and assist have been satisfied and will proceed with adjudication of the issues on appeal.

Effective Date of Service Connection

The effective date for an award of service connection for claims received within   one year after separation from service shall be the day following separation from service, or date entitlement arose; otherwise, the effective date shall be the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b).   In this case the Veteran's original claim for service connection for a cervical spine disorder was received on January 14, 2003, and his original claim for a neurological disorder of the RUE and for headaches was received on February 21, 2003.   Accordingly, under the criteria of 38 C.F.R. § 3.400, these are the earliest possible dates of service connection unless there was an unresolved prior claim on which service connection should be based, or unless there was clear and unmistakable error (CUE) in a previous final decision.

Addressing first the question of unresolved claim, the Veteran asserts he submitted a claim for service connection for a "head injury" that was denied by a rating decision in September 1979.  The Veteran asserts that he submitted a Notice of Disagreement (NOD) in regard to that rating decision, and never received a responsive Statement of the Case (SOC), and that he therefore has an unresolved claim seeking service connection for headaches dating from 1979.

The Board does not find an unresolved claim.  The Veteran's original claim for service connection in January 1979 requested service connection for right shoulder dislocation and fracture, right shoulder bursitis, injury to nose and left eye, and left knee injury.  The Veteran did not request service connection for a traumatic head injury in general or for headaches specifically, nor did he request service connection for a back disorder or for neurological disorder of the RUE.  The rating decision in September 1979 granted service connection for residuals of fracture and dislocation of the right shoulder (major) with bursitis and for scars of the left side of nose and the eyelid as residuals of an accident in service and denied service connection for a left knee disability.  The Veteran shown to have submitted an NOD in October 1979 in regard to all determinations in the rating decision, but whereas the rating decision did not deny service connection for any of the presently claimed disabilities the Board cannot find that the NOD represents a currently unresolved claim on appeal.  (The unanswered NOD resulted in an unresolved claim for left knee disability, but service connection for left knee disability was subsequently granted and the resultant effective date for service connection of left knee disability is not an issue before the Board.) 

Turning to the question of CUE, the Veteran asserts CUE in the September 1979 rating decision cited above for two reasons.  First, the Veteran asserts the AOJ erred because a March 1979 VA medical examination that was before the AOJ showed cervical scoliosis for which the AOJ should have granted service connection.  Second, the Veteran asserts the AOJ not have limited development to the right shoulder but should have also developed and considered whether the Veteran had neurological deficits (headaches and neurological disability of the RUE later identified as RSD).  

In determining whether a prior determination involves CUE, the Court has established a three-prong test: (1) either the correct facts, as they were known 
at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

CUE is a very specific and rare kind of error. It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell, 3 Vet. App. at 313-14.  Further, VA's failure in the duty to assist cannot constitute CUE.  See Cook v. Principi, 318 F.3d 1334, 1346 (Fed. Cir. 2003).

Citing to multiple prior precedential opinions including Russell, as well as to the Federal Circuit's decision in Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999), the Court recently reaffirmed that a "manifest change in the outcome of the adjudication means that, absent the alleged clear and unmistakable error, the benefit sought would have been granted at the outset."   Indeed, whether it is reasonable to conclude that the outcome would have been different is not the standard that must be met for a motion alleging clear and unmistakable error to succeed.  The governing law requires that the error be "undebatable" and that the commission of the alleged error must have "manifestly changed the outcome" of the decision.  King v. Shinseki, 26 Vet. App. 433, 442 (2014).  
 
Applying the criteria above to the facts of the case, the Board does not find CUE in regard to the alleged failure by the rating decision of September 1979 to grant service connection for a cervical spine disability.  A March 1979 chest X-ray performed in conjunction with the VA examination noted mild scoliotic deformity of the spine, but there is no suggestion in the examination report that this deformity was related in any way to service, nor had the Veteran requested service connection for any back disorder (cervical, thoracic or lumbar).  There is accordingly no error on the part of the AOJ in not having considered entitlement to service connection for a cervical spine disability at the time.

The Board also does not find CUE in regard to the alleged failure by the rating decision of September 1979 to develop and assign a separate rating for headaches or for peripheral neuropathy of the RUE.  Given that the Veteran had normal neurological evaluation at discharge from service, and given that no neurological deficits were recorded on a post-service VA examination in March 1979, the record at the time of the September 1979 rating decision does not show undebatable evidence of headaches or nerve damage residual to the right shoulder injury.  (In that regard, a VA examination of the right shoulder in May 1981, several years after the September 1979 rating decision in question, is silent in regard to any concurrent neurological dysfunction in the RUE.)  Further, the Veteran had not claimed service connection for back problems or neurological problems when the September 1979 rating decision was issued.  The Veteran asserts on appeal that the RO should have pursued treatment records that might have demonstrated a current neurological deficit in the RUE, but as noted above a failure in the duty to assist does not constitute CUE.  Cook, 318 F.3d 1334, 1346.

In sum, the Board has found the Veteran's original claim for service connection for a cervical spine disorder was received on January 14, 2003, and his original claim for a neurological disorder of the RUE and for headaches was received on February 21, 2003.  There were no previous unadjudicated claims seeking service connection for those disabilities, and the Veteran has identified no specific error of law or fact that compels a conclusion, to which reasonable minds could not differ, that the result would have been manifestly different in showing entitlement to service connection for those disabilities but for such error.  Accordingly, the claims must be denied. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must 

The "benefit of the doubt rule" is not applicable to a CUE claim.  38 C.F.R. § 20.1411 (a) and (b).  Otherwise, the preponderance of the evidence is against the claims and the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 55-56; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).
  
Evaluation of Disabilities

General Legal Principles for Rating of Disabilities

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints    and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Schedular Evaluation of Thoracolumbar Spine Disability

The rating criteria for thoracolumbar spine disability changed during the course of the appeal.  When a law or regulation changes after a claim has been filed, but before the administrative or judicial appeal process has been concluded, the version most favorable to the appellant applies.  Marcoux v. Brown, 9 Vet. App. 289 (1996); VAOPGCPREC 11-97 (Mar. 24, 1997), VAOPGCPREC 3-2000 (April 10, 2000).  Accordingly, the disability must be rated according to both the old and new rating criteria, and the Veteran must receive the benefit of the more favorable rating schedule.

Prior to September 26, 2003, dorsal (thoracic) and lumbar spine disabilities were rated separately.  Limitation of motion of the dorsal (thoracic) spine was rated under the following criteria.  A rating of 0 percent was assigned for slight limitation of motion.  A rating of 10 percent was assigned for moderate or severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5291 (2003).  For ankylosis of the thoracic spine, a rating of 20 percent was assigned for favorable ankylosis, and a rating of 30 percent was assigned for unfavorable ankylosis.  

Prior to September 26, 2003, lumbar limitation of motion was rated under the following criteria.  A rating of 10 percent was assigned for slight limitation of motion.  A rating of 20 percent was assigned for moderate limitation of motion.  A rating of 40 percent was assigned for severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  For ankylosis of the lumbar spine, a rating of 40 percent was assigned for favorable ankylosis, and a rating of 50 percent was assigned for unfavorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5289 (2003).

Prior to September 26, 2003, lumbosacral strain was rated under the following criteria.  A rating of 0 percent was assigned for slight subjective symptoms only.  A rating of 10 percent was assigned for characteristic pain on motion.  A rating of 20 percent was assigned for muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral in standing position.  A rating of 40 percent was assigned for severe disability with listing of the entire spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  There was no corresponding rating for "strain" of the thoracic spine.

Under the criteria effective from September 26, 2003, there is no provision for separate evaluation of thoracic and lumbar spine disabilities; rather, rating is based on disability of the thoracolumbar (thoracic plus lumbar) spine.  Thoracolumbar spine disorders other than intervertebral disc syndrome (IVDS) are evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5242 (2004-2015).  IVDS is evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating IVDS based on incapacitating episodes (outlined below), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

Under the general rating formula for rating diseases and injuries of the spine, effective September 26, 2003, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A rating of 10 percent is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, localized tenderness and guarding not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is assigned if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.

There are several notes set out after the diagnostic criteria, which provide the following: First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.  Fifth, for VA compensation purposes "unfavorable ankylosis" is a condition in which the entire cervical spine, entire thoracolumbar spine or entire spine is fixed in extension or in flexion  and the ankylosis results in one or more of the following: difficulty walking because of the limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin of the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or, neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.    

Thoracolumbar spine disabilities may alternatively be based on IVDS, when applicable.  The rating criteria for IVDS have not changed during the period under review.  IVDS is evaluated either on the total duration of incapacitating episodes over the last twelve months, or by combining separate evaluations of chronic neurologic and orthopedic manifestations, along with evaluations for all other disabilities, whichever method results in the higher evaluation.  Under the rating schedule, an "incapacitating episode" means a period of acute signs and symptoms due to IVDS requiring bed rest prescribed by a physician and treatment by a physician.  The "incapacitating episode" method has the following criteria.  A rating of 10 percent is assigned for incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months.  A rating of 20 percent is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.  A rating of 40 percent is assigned for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  A rating of 60 percent is assigned for incapacitating episodes having a total duration of at least six weeks during the past twelve months. 38 C.F.R. § 4.71a, DC 5293 (2003), DC 5243 (2004-2015).
 
As noted above, prior to September 2003 disabilities of the thoracic and lumbar spines were rated separately.  A rating decision in September 2003 granted service connection for DJD of the thoracic spine and assigned an initial disability rating of 0 percent effective from January 14, 2003; the Veteran did not appeal.  The same rating decision denied service connection for DDD of the lumbar spine; the Veteran appealed that issue, and service connection for lumbar spine disability was eventually granted effective from January 14, 2003.  From January 14, 2003, to June 26, 2006, the thoracic spine disability was rated as noncompensable (0 percent disabling) and the lumbar spine disability was concurrently rated as 10 percent disabling.  From June 26, 2006, the combined thoracolumbar spine disability has been rated as 40 percent disabling.

The Veteran argues on appeal that he submitted a Notice of Disagreement (NOD) in regard to the initial rating for thoracic spine disability that was assigned in September 2003, and that he should accordingly be separately rated under the "old" rating criteria for thoracic spine disability from January 2003.  The Board disagrees.  The Board has carefully reviewed the file and finds no correspondence that can be construed as a timely NOD in regard to the initial rating assigned to the thoracic spine disability.  The period under review for thoracic spine disability begins April 2006, one year before the present claim for increased rating for thoracic spine disability was received.   See 38 C.F.R. §§ 3.400(o)(1) and (2); Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).  However, the period under review for lumbar spine disability begins January 14, 2003, the date service connection became effective; accordingly, the Veteran's lumbar spine disability may be rated under the "old" or "new" criteria, whichever is the more favorable.  

The Veteran had a VA examination of the lower back in April 2004 in which he complained of back pain 3-4 times per month, 4/10 in severity.  The Veteran stated he could not lift more than 20 pounds or sit more than 45-60 minutes.  He reported pain down both lower extremities, left worse than right.  He denied incapacitating episodes in the past 12 months.  Examination showed the Veteran to limp due to his left knee.  The paraspinal lumbar muscles were tender to palpation but had no spasm.  Deep tendon reflexes (DTRs) were 2/4 bilaterally and sensory examination was normal.  Straight leg raising (SLR) was negative on the right but elicited complaints on the left.  Motor strength was 5/5 except for the left quadriceps, which was 4/5.  ROM of the lumbar spine was flexion to 80 degrees and combined ROM of 185 degrees with complaint of pain at the terminal points.  The examiner deferred diagnosis pending X-ray and pending electrodiagnostic study to rule out radiculopathy.

The Veteran subsequently had electromyography/nerve conduction velocity (EMG/NCV) in April 2004 that showed no radiculopathy.  X-ray of the spine in April 2004 showed moderate degenerative spondylosis especially at L3-4 and to a lesser extent at L4-5 and L5-S1.

The Veteran's mother submitted a lay statement in August 2004 attesting that his back pain, neck pain and headaches had increased in severity over time and now rendered the Veteran unemployable.  The Veteran's sister submitted a similar letter in September 2004 attesting the Veteran's neck and back pain had become worse over time. The Veteran's spouse submitted a letter in September 2004 stating the Veteran's back pain caused him to have been incapacitated for several days at least six times during the past year; she also stated the Veteran's neck pain and headaches had increased in severity and the Veteran had been unemployable for the past two years. 

VA MRI of the lumbar spine in November 2004 showed mild-to-moderate degenerative changes without significant spinal canal or neural foraminal stenosis.  Findings had not significantly changed since the previous MRI in December 2002. 

A VA orthopedic surgery consult in December 2004 noted left quadriceps atrophy most likely due to the spine.  (However, the AOJ separately considered and denied service connection for left leg muscle atrophy in June 2013.)

The file contains a February 2005 letter signed by three parties: Dr. AD; the Veteran's spouse, who is a Registered Nurse (RN); and, Mr. CS, who is also an RN.  The letter states that the Veteran's lumbar spine did not move at all (0 degrees flexion) and that the thoracic spine had approximately 10 degrees of flexion.  The letter states that this limitation of motion was causing severe neuropathy in the bilateral feet and legs and was also causing bilateral pes planus with callosities.   The letter also states that Dr. AD had prescribed two weeks of bed rest and that the Veteran experienced an average of five days per month in which he was incapacitated and could not perform regular activities due to IVDS in the neck and back.

VA X-ray of the lumbar spine in March 2005 (neutral, flexion and extension) showed degenerative changes.

A July 2005 VA neurosurgery note states the Veteran had presented in April 2005 with lumbar complaints; he demonstrated extreme limitation of lumbar movement and was advised to lose weight.  The Veteran currently described not only lumbar pain but also thoracic pain; the clinician stated he would order a thoracic MRI.   Meanwhile, the clinician recommended the Veteran try a lumbar back brace to relieve his lumbar complaints.

VA MRI of the thoracic spine in September 2005 showed mild DDD.
 
In November 2005 Dr. SD executed a Report for Disability Insurance Purposes noting in relevant part that the Veteran had been diagnosed with thoracic myelopathy and chronic low back pain with bilateral sciatica.   

The Veteran had a VA general medical examination in June 2006 in which he described daily low back pain of varying severity, with intermittent radiation down the left buttock and leg.  He endorsed taking morphine for low back pain and other joint pain, with hydrocodone for breakthrough pain.  Other treatment included heat, ice, anti-inflammatory medications, topical analgesics and trigger point injections.  The Veteran stated he wore a back brace as needed whenever his back felt weak.  He also described increased pain and decreased endurance associated with jumping, extended walking or climbing stairs.  In terms of incapacitating episodes the Veteran reported that 2-3 times per year he would have to remain in bed due to back pain, but he did not seek medical treatment during such episodes.  ROM of the lumbar/thoracic spine was flexion to 40 degrees and combined ROM of 170 degrees.  There was pain at the extremes of motion and repetitive motion caused increased pain, estimated to be 5-10 additional degrees of lost movement.  SLR testing was negative.  The spine had normal curvature.  There was diffuse tenderness to palpation in the lumbar and thoracic musculature without palpable spasm.  There was mild pelvic tilt.      

The examiner diagnosed thoracolumbar degeneration with loss of motion in all directions and diminished sensation in the left foot.  Employment activities requiring lifting more than 5 pounds, walking or sitting for prolonged periods, climbing, reaching or twisting would be greatly limited secondary to the back condition.  Impairment of activities of daily living (ADLs) were as follows: prevents all sports; able to tolerate only pulley exercises; reduced shopping (once every 2 weeks) due to pain with prolonged walking (able to walk only three-quarter mile without increased back pain); no impairment of traveling, feeding, bathing or dressing.  The Veteran described flare-ups monthly, lasting 3-7 days.  

The Veteran presented to the VA pain clinic in April 2007 requesting trigger point injection (TPI) for middle thoracic and lower back pain.  He complained of continued pain in the middle back despite all pain medications including morphine.  The clinician administered TPI into the right lower trapezius T7-9 and middle iliolumbar area.
 
The Veteran had a VA examination of the thoracic spine in May 2007 in which he complained of trouble bending.  He also reported pain in the scapula area radiating down to the lumbar area and sometimes to the low back and to the left lower extremity (LUE).  The Veteran stated that sometimes he could not move his arms or legs and that standing for 2-3 hours would cause leg cramps.  He also reported pain radiating to the front of his chest and causing shortness of breath.  The Veteran denied incapacitating episodes over the past year although there had been such episodes in years past.  The Veteran was observed to walk with a slight limp to the left.  There was little or no motion of the right arm above the shoulder or use of the right arm while dressing.  The Veteran also had little motion of the thoracic spine and did not bend the thoracolumbar spine when undressing.  ROM was not recorded.  The examiner's impression was mild degenerative disease of the thoracic spine.

The Veteran received TPIs at the VA pain clinic in August 2007 and September 2007 for mid-thoracic pain and muscle reactivation.  The clinician stated that if the Veteran continued to not respond well to TPIs it might be necessary to consider epidural blocks.  

Dr. BL sent a letter to the Veteran in September 2007 stating that current examination showed unfavorable ankylosis of the thoracic spine and combined forward flexion of the thoracic and lumbar spine to 10 degrees.  

Also in September 2007 the Veteran presented to the VA primary care clinic (PCC) requesting neurosurgery consult for his thoracic and lumbar spine problems.  The Veteran complained of severe pain and spams and decreased ROM of the thoracic-lumbar (T-L) spine.  The Veteran was observed to be walking with a stiff and slightly flexed back, moving very slowly due to pain.  The assessment was DDD/DJD of the T-L spine with moderate-to-severe spasms, radiculopathy, chronic pain and decreased ROM.  The plan was to obtain a new MRI and thereafter consider surgery.

A MRI of the thoracic spine in October 2007 showed moderate multilevel degenerative changes without significant central canal stenosis or neural foraminal narrowing.  Concurrent MRI of the lumbar spine showed stable mild-to-moderate degenerative changes most significant at the L3-4, L4-5 and L5-S1 levels.  Also in October 2007 the Veteran had another TPI for thoracic pain; the clinician again noted that if TPIs were not effective epidural block could be considered.

The Veteran had a VA neurosurgery consult in October 2007 in which the neurosurgeon informed the Veteran that surgery to remove the disc at T8-9 would have a 75 percent chance of relieving his pain in the area of the rib cage but would not relieve the pain radiating down the left leg.  The Veteran stated he would give further thought to surgery.

The Veteran had another VA neurosurgery consult in December 2007.  The neurosurgeon stated that the Veteran's subjective complaints were difficult to reconcile with imaging studies and other objective clinical observations.  The clinician stated electromyography (EMG) should be performed to determine if radiculopathy was present, in which case surgery might be appropriate.

Also in December 2007 the Veteran had TPI in the lumbar area at the VA pain clinic.  The Veteran requested lumbar TPI even though thoracic TPI had not been effective.  The Veteran also informed his VA PCC attending physician in December 2007 that he was undecided about surgery for his thoracic spine pathology but was inclined toward consenting to surgery.

Dr. DB, a neurosurgeon, submitted a letter in December 2007 stating the Veteran had disc herniation and osteophytes at the T8-9 level that did not necessarily compress the spinal cord but did significantly compromise the subarachnoid space at that level.  The lumbar spine had degenerative disease with no real disc herniation.  In terms of whole-body impairment, Dr. DB estimated the Veteran to be 20 percent impaired due to thoracic spine problems and additional 20 percent impaired due to degenerative disease of the lumbar spine.  (Dr. DB estimated an additional 30 percent impairment due to atrophy of the left lower extremity, but that atrophy is not a service-connected disability.)

The Veteran presented to the VA pain clinic in February 2008 stating he continued to vacillate on whether to undergo thoracic spine surgery; meanwhile he wanted to continue TPIs.  He accordingly received injections in the right thoracic paravertebral and lumbar areas.

The Veteran had a VA examination of the spine in February 2009 in which he reported daily aching, throbbing, stabbing low back pain radiating down both legs, 4-15/10 in severity.  Treatment was with morphine, with partial relief.  The Veteran endorsed wearing a back brace and using a cane or walker; he was able to walk one-quarter to one-half mile.  The Veteran reported the following functional impairment: prevents sports; severe-to-prevents recreation; severe limitation of shopping, exercise and traveling; moderate-to-severe limitation of chores; mild limitation of dressing; and, no limitation of bathing, feeding, toileting or grooming.  The Veteran endorsed flare-ups once per month lasting 2-3 days but denied incapacitating episodes.  ROM was flexion to 30 degrees and combined ROM of 70 degrees (the examiner stated the Veteran made poor effort during ROM testing).  SLR was positive bilaterally.  Pain was observed during flexion; repetitive motion did not result in additional limitation of function.  The upper thoracic spine was observed to be curved.  The pelvis was tilted (left higher than right) and the right leg was seen to be shorter than the left.  Paraspinal tenderness was present; paraspinal tension was absent.  Patellar reflexes were 2+4; Achilles reflexes were absent bilaterally. Muscle strength was 5/5 without atrophy and muscle tone was normal.  Sensory was intact to light touch in the lower extremities except for diminished sensation in the left foot.  

The Veteran had an MRI of the thoracic spine by IMed Diagnostic Services in September 2009 due to complaint of neck pain and stiffness.  The study showed spondylotic changes of the mid and lower thoracic spine; broad-based right posterolateral disc herniation at T3-T4 with compression on the thecal sac; left posterolateral disc herniation at T7-T8 with significant compression on the thecal sac; right posterolateral broad-based disc herniation at T8-T9 with compression on the thecal sac; bilateral right and left posterolateral disc herniations at T9-T10 with compression on the thecal sac; and, bulging annulus at T11-T12 with compression on the thecal sac.

The Veteran also had an MRI of the lumbar spine by IMed Diagnostic Services in September 2009 due to complaint of bilateral leg weakness and pain in the right leg.  The study showed broad-based bulging annulus at L3-L4 with compression on the thecal sac and bilateral foraminal stenosis, more prominent on the right; mild broad-based left paracentral disc herniation at L4-L5 with compression on the thecal sac and broad-based right posterolateral disc herniation extending into the right neural foramen with severe right-sided neuroforaminal stenosis with compression on the exiting right L4 nerve root; broad-based right posterolateral disc herniation at L5-S1 extending into the right neural foramen with sever right-sided neuroforaminal stenosis and compression on the exiting right L5 nerve root; and, no evidence of canal stenosis.     

The Veteran had a neurological evaluation at Neuroscience and Spine Associates (NASA) in November 2009 in which he complained of severe and chronic low back pain, thoracic pain and thoracolumbar junction pain.  The clinician examined the cervical spine but not the thoracolumbar spine.  The clinician noted the Veteran was able to stand on his heels and toes for a sustained period of time but was unable to heel-walk or toe-walk.

The Veteran had follow-up neurological evaluation at NASA in November 2009 in regard to thoracic disc protrusion and chronic lumbar spondylosis with some right-sided sciatica symptoms.  Current imaging showed sacroiliitis of both sacroiliac joints and severe spurring between the thoracic and lumbar vertebrae; the clinician noted that X-ray in March 2009 showed "bamboo spine" and "trolley effect."  The neurologist stated that the Veteran's spinal condition was currently static, unchanging and nonsurgical.  
  
Dr. BL performed an examination of the Veteran on February 1, 2010.  She stated she disagreed with the facet joint description recorded in the IMed imaging reports cited above; per Dr. BL the Veteran was shown to have unfavorable ankylosis of the lumbar and thoracic spine as demonstrated by previous X-rays, especially in April 2009.  Current examination showed thoracolumbar flexion less than 5 degrees and combined ROM not really measurable (NRM).  There was pain on motion, especially at end of range.  Strength was diminished with repetition and motor strength was 2/5.  Dr. BL noted very bony fixation with severe unfavorable ankylosis of both spines.  Dr. BL also stated the Veteran had difficulty walking in that he did not bend his feet at all and walked stiffly, mostly on his heels and with little ankle movement likely due to swelling in the great toe, unequal leg length and weakness/giving way.

Dr. DB performed an examination of the Veteran on December 3, 2010.  He stated that the Veteran had complete unfavorable ankylosis of the entire spine (cervical, lumbar and thoracic).  Dr. DB stated that X-rays in February 2009 and October 2010 showed the spine to be completely ankylosed with fixed facet joints and fixed sacroiliac joints.

The Veteran presented to the VA PCC in December 2011 for medication renewal (the Veteran had not been seen at VA for more than two years because he did not trust VA, but he was informed that he would have to be seen in order to renew his narcotic pain medications).  The clinician noted that the Veteran was "very stiff" and unable to sit in a chair; he had to sit on the examination table. The Veteran also referred to a jabbing pain around the chest wall.  The physician's assessment was chronic pain due to ankylosing spondylosis (AS) and bamboo spine by history.  The physician noted that the bamboo spine might be related to diffuse idiopathic skeletal hyperostosis (DISH).

Also in December 2011 the Veteran's attending VA physician executed an Examination for Housebound Status or Permanent Need for Regular Aid and Attendance that records painful and stiff movement making it difficult to prepare meals and also loss of bowel and bladder function.  (The Board notes that the AOJ denied Special Monthly Compensation for Housebound/Aid and Attendance in June 2013.)

The Veteran had MRI of the thoracic spine by SMI Imaging in May 2012 due to complaint of back pain.  The study showed very mild scoliosis with osteophytic ridging spanning T6-T7 through T10-T11 causing mild-to-moderate neural foraminal narrowing and mild central canal narrowing at T8-T9.  Also shown was moderate left-side neural foraminal stenosis at T10-T11 due to a broad-based far left lateral disc osteophyte complex.  Concurrent computed tomography (CT) scan of the thoracic spine showed very mild scoliosis at T3-T4 with normal thoracic kyphosis and no focal compression deformity, and asymmetric mid-thoracic right-sided osteophytic ridging associated with multiple levels of mild right-sided neural foraminal narrowing, without high-grade central spinal canal or neural foraminal stenosis.  X-ray of the thoracic spine showed diffuse osteopenia with mild dextroscoliosis centered along the upper to mid-thoracic spine; there was no impression of compression fractures or subluxation throughout the thoracic spine and disc spaces were preserved.

The Veteran also had MRI of the lumbar spine by SMI Imaging in May 2012 that showed multilevel moderate disc and mild facet degeneration without high-grade central spinal canal stenosis.  At L4-L5 there was asymmetric right foraminal and far lateral osteophytic ridging and disc bulging to possibly impinge the transiting right L5 nerve roots within the right lateral recess.  There was severe right-sided foraminal stenosis at this level with flattening of the exiting right L4 nerve root.  The study also showed moderate neural foraminal narrowing bilaterally at L3-L4, on the left at L4-L5, and bilaterally at L5-S1.
  
Dr. BL submitted an examination report in Mary 2012 stating the entire spine had unfavorable ankylosis, and that the thoracic, lumbar and cervical spines also had radiculopathy.  Dr. BL stated that mild scoliotic deformity was identified in 1979, but due to improper care the scoliosis and abnormal curvatures of the spine had progressed from slight-to-mild to the current moderate-to-severe.  
 
The Veteran was scheduled for a VA examination of the spine in August 2013, but he contacted the examining facility and refused to be examined by anyone other than a specialist; he also stated he had a lawsuit pending against VA and most of the physicians at the facility.  The examination was accordingly canceled.  

Dr. MQ submitted examined the Veteran in August 2013, September 2013 and July 2015.  Dr. MQ stated the Veteran had been the victim of improper medical treatment in service and after service by VA medical providers, and that the Veteran should have been characterized as 100 percent disabled since 1978.  Dr. MQ stated that the entire spine is unfavorably ankylosed.  In specific regard to the thoracolumbar spine, Dr. MQ stated that the lumbar spine is completely ankylosed, which resulted in ankylosis and loss of use of both feet and both ankles; accordingly, the Veteran should be compensated for loss of use of both feet.  Dr. MQ also stated the thoracic spine is completely ankylosed, with myelopathy causing bowel and bladder dysfunction and restricted breathing caused by thoracic spine fusion and costochondral joints fusion.  Along with the August/September 2013 examination report Dr. MQ included tracings of lumbar and thoracic X-rays showing progressive degeneration in the spine from 2002 to 2012.      

In August 2015 Dr. MQ submitted a Peripheral Nerves Condition Disability Benefits Questionnaire (DBQ).  The Veteran was observed to walk with a stiff, stilt-like gait.  Dr. MQ  noted the following impairment to specific nerves associated with the lower extremities: complete paralysis of the right and left sciatic nerves; complete paralysis of the right and left external popliteal nerves; complete paralysis of the right and left musculocutaneous nerves; complete paralysis of the right and left anterior tibial nerves; complete paralysis of the right and left posterior tibial nerves; moderate incomplete paralysis of the right anterior crural nerve; and, severe incomplete paralysis of the left anterior crural nerve.  The internal saphenous, obturator, external cutaneous and ilio-inguinal nerves were normal bilaterally.  Dr. MQ noted atrophy of the bilateral feet and ankles with no flexion, abduction, inversion or eversion.    

Dr. WJBM, a neurosurgeon, reviewed the file in January 2016.  Like Dr. QM, Dr. WJBM stated the Veteran had not been correctly treated by VA medical provers post-service.  Dr. WJBM stated the Veteran has complete unfavorable ankylosis of the entire spine (cervical, thoracic and lumbar) due to scoliosis in the spine (mild lumbar, moderate thoracic and severe cervical).  In specific regard to the thoracolumbar spine, Dr. WJBM stated that damage to the L3 vertebra had caused the Veteran's right leg to shorten by 2 inches and had also caused PTTD, severe acquired flatfoot, metatarsalgia, no ankle/foot ROM and weakness, fused right great toe and most recently complete ankylosis of the feet and ankles.  Dr. WJBM also stated that L3 nerve damage had caused the Veteran's left leg atrophy.  

The Veteran testified before the Board in February 2016.  In regard to the thoracolumbar spine, he testified that is spine is fused and twisted at 20 degrees at the hips and another 15 degrees at the mid-thoracic level.  Dr. QM stated the lumbar vertebrae are the main support for the body, and damage to those vertebrae results in nerve and muscle damage.  Dr. QM stated that the atrophy of the Veteran's leg muscles is attributable to his thoracolumbar problems.   

On review of the evidence above, the Board finds that Drs. BL, DB, MQ and WJBM all agree the Veteran has unfavorable ankylosis of the entire spine (thoracolumbar and cervical), for which 100 percent evaluation is warranted.  Early treatment reports, such as the VA examination in June 2006, demonstrate that the spine was not ankylosed during the entire course of the period under review, so a 100 percent evaluation is not warranted from January 2003, so the question is when the during the course of the appeal the spine became completely unfavorably ankylosed.  In that regard, Dr. BL cited previous X-rays, especially in April 2009, while Dr. DB cited X-rays in February 2009.  However, this retrospective review based on remote X-ray reports is not consistent with examination reports (for instance, a VA examination in February 2009 noted cervical ROM of flexion to 20 degrees and combined ROM of 110 degrees, so the cervical spine cannot have been ankylosed).  The Board finds in this case that complete unfavorable ankylosis was positively established by contemporaneous medical evidence on February 1, 2010, the date of Dr. BL's examination report.

The Board finds that before February 2010 the Veteran's lumbar spine disability was appropriate compensated at the presently assigned levels.  The currently-assigned 10 percent disability rating is appropriate during the period January 2003 to June 2006 because during that period the Veteran was not shown to have had forward flexion less than 60 degrees or combined ROM less than 120 degrees, nor documented incapacitating episodes having a total duration of 2-4 weeks during a specific 12-month period.  The currently-assigned 40 percent rating is appropriate during the period June 2006 to February 2009 because the Veteran was not shown to have had unfavorable ankylosis of the entire thoracolumbar spine or the entire spine.  The "old" rating criteria for lumbar spine disorders (pre-September 2003) may be applied if more favorable, but these criteria do not result in any advantage to the Veteran when compared to the "new" rating criteria. 

The Board acknowledges the February 2005 letter signed by Dr. AD, the Veteran's spouse and Mr. CS, stating that the Veteran's lumbar spine did not move at all (0 degrees flexion) and that the thoracic spine had approximately 10 degrees of flexion.  While this suggests ankylosis, it is inconsistent with the VA general medical examination in June 2006 in which the examiner noted flexion to 40 degrees and combined ROM of 170 degrees.  Therefore, while the letter from Dr. AD is considered to be competent and credible, the Board places a higher probative value on the much more detailed observations of the VA examiner.  

In addition to musculoskeletal symptoms, the Board must consider neurological disorders resulting from a spinal condition that are separately compensable.  Disorders of the peripheral nerves are rated under 38 C.F.R. § 4.124a.  Applying the August 2015 DBQ report to the rating criteria results in the following ratings.  (Note that the sciatic nerve is specifically not service-connected and may not be rated).  Complete paralysis of the external popliteal nerve is rated at 40 percent under DC 8521; when bilateral, with application of the bilateral factor, the rating is 66 percent.  Complete paralysis of the musculocutaneous nerve is rated at 30 percent under DC 8522; when bilateral, with application of the bilateral factor, the rating is 55 percent.  Complete paralysis of the anterior tibial nerve is rated at 30 percent under DC 8523; when bilateral, with application of the bilateral factor, the rating is 55 percent.  Complete paralysis of the internal popliteal nerve is rated at 40 percent under DC 8524; when bilateral, with application of the bilateral factor, the rating is 66 percent.  Complete paralysis of the posterior tibial nerve is rated at 30 percent under DC 8525; when bilateral, with application of the bilateral factor, the rating is 55 percent.  Finally, severe incomplete paralysis of the (left) anterior crural nerve is rated at 30 percent under DC 8526, and moderate incomplete paralysis of that (right) nerve is rated at 20 percent; combined, and with the bilateral factor, the rating is 44 percent.   The Board concludes that the neurological manifestations of the thoracolumbar spine disability approximate the criteria for Special Monthly Compensation (SMC) for loss of use of both feet; i.e., loss of use of both lower extremities such that no effective function remains other than that which would be equally well served by an amputation stump with use of a suitable prosthetic appliance.  38 U.S.C.A. §§ 1114(l), 5107(b); 38 C.F.R. § 3.102, 3.350(b).  In that regard, the DBQ examination showed complete paralysis of the external popliteal nerve; under 38 C.F.R. § 3.350(a)(2)(a), complete paralysis of the external popliteal nerve and consequent foot drop, accompanied by characteristic trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as complete loss of use of the foot.  Accordingly, SMC for loss of use of both feet is warranted effective from July 29, 2015, the date the DBQ report was signed.  

The Board notes that the Veteran asserts entitlement to SMC for loss of use of both feet at an earlier date due to orthopedic disorders of the feet and legs including right leg shorter than left, flat feet, metatarsalgia, right great toe and PTTD, and in fact Dr. MQ specifically stated that these foot and ankle disorders are related to L3 damage.  However, service connection for these disorders was denied by a provisional rating decision in June 2013.  The Board cannot grant SMC based on musculoskeletal disorders for which service connection has been denied, notwithstanding the favorable medical opinion. 

The Board has found no distinct period during the course of the appeal in which the Veteran's disability has approximated the criteria for higher rating, so higher "staged" rating is not warranted.  Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505 (2007).

In sum, based on the evidence and analysis above the Board has found the criteria are met for a 100 percent schedular rating for thoracolumbar/cervical spine disability effective from February 1, 2010.  The criteria for an initial rating higher than 10 percent prior to June 26, 2006, and for a rating higher than 40 percent from that date until February 1, 2009, have not been met.  The Board has also found that SMC based on loss of use of both feet is warranted from July 29, 2015, but not before.

Reasonable doubt has been resolved in favor of the Veteran. 

Schedular Evaluation of Cervical Spine Disability

The rating criteria for cervical spine disability changed during the course of the appeal.  Prior to September 26, 2003, limitation of motion of the cervical spine was rated as follows.  A rating of 10 percent was assigned for slight limitation of motion.   A rating of 20 percent was assigned for moderate limitation of motion.  A rating of 30 percent was assigned for severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).  For ankylosis of the cervical spine, a rating of 30 percent was assigned for favorable ankylosis, and a rating of 40 percent was assigned for unfavorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5287 (2003).

Under the general rating formula for rating diseases and injuries of the spine, effective September 26, 2003, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A rating of 10 percent is assigned for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, localized tenderness and guarding not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned if forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the cervical spine is not greater than 170 degrees, or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is assigned for forward flexion of the cervical spine of 15 degrees or less or for favorable ankylosis of the entire cervical spine.    A 40 percent evaluation is assigned for unfavorable ankylosis of the entire cervical spine.   A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.

Alternatively, cervical spine disability may be rated based on IVDS.  The rating criteria for IVDS are described above.

The period under review begins January 14, 2003, the date service connection became effective.

VA MRI of the cervical spine in December 2002 showed chronic DDD, mainly at C5-6 and to a lesser extent at C6-7.

VA MRI of the cervical spine in March 2004 showed right paracentral disc osteophyte at C5-6 with severe right and moderate left neural foraminal narrowing; right paracentral disc herniation at  C6-7 uncovertebral hypertrophy resulting in moderate right and mild left neural foraminal narrowing; and, multiple levels of uncovertebral hypertrophy resulting in mild-to-moderate neural foraminal narrowing.  The C7-T1 level was not well-visualized.

The Veteran had a VA examination of the cervical spine in April 2004.  The examiner noted that MRI had shown foraminal stenosis at C5-6, disc herniation at C6-7 and multilevel DJD.  The Veteran complained of daily neck pain 8/10 in severity; he denied incapacitating episodes in the last 12 months.  The Veteran stated he could play few sports and could not swim.  Examination of the cervical spine showed some tenderness to palpation but no spasm.  DTRs were 1-2/4 bilaterally.  Sensory examination was normal in the left arm but reduced in the right arm. Motor strength was 5/5 in the left arm and 4/5 in the right.  ROM of the cervical spine was flexion to 30 degrees and combined ROM to 175 degrees with complaint of pain at the terminal points.  The clinical impression was cervical spine with multilevel DJD.  The examiner ordered electrodiagnostic study to rule out radiculopathy.  A subsequent EMG/NCV in April 2004 showed no radiculopathy.

In August 2004 the Veteran underwent surgery at VA for anterior cervical discectomy with fusion of C5-6 and C6-7 plus harvesting of iliac crest bone graft, arthrodesis and plating.  The surgery was performed due to cervical spondylosis with history of neck pain and right arm pain in C6 distribution.
  
The Veteran's mother submitted a lay statement in August 2004 attesting that his back pain, neck pain and headaches had increased in severity over time and now rendered the Veteran unemployable.  The Veteran's sister submitted a similar letter in September 2004 attesting the Veteran's neck and back pain had become worse over time.  The Veteran's spouse submitted a letter in September 2004 stating the Veteran's back pain, neck pain and headaches had increased in severity and the Veteran had been unemployable for the past two years. 

VA X-ray of the cervical spine in September 2004 showed anterior plate, interbody screws and intervertebral disc space bone grafts present at C5-7.  Alignment had not changed and pre-vertebral soft tissue swelling had decreased since the last study.

In February 2005 Dr. AD submitted a letter stating that he had prescribed two weeks of bed rest and that the Veteran experienced an average of five days per month in which he was incapacitated and could not perform regular activities due to IVDS in the neck and back.

VA X-ray of the cervical spine in March 2005 showed prior C5 through C7 anterior cervical spinal fusion.

A VA neurosurgery clinic note in April 2005 shows the Veteran reported his neck pain had improved since the recent anterior cervical fusion surgery, but he continued to have residual symptoms and some residual disc problems.

In November 2005 Dr. SD executed a Report for Disability Insurance Purposes noting in relevant part that the Veteran had been diagnosed with cervical spondylosis by MRI. 

The Veteran had a VA general medical examination in June 2006 in which he described continued neck pain after cervical spine surgery.  Pain would occasionally radiate down the right arm, depending on activities.  The Veteran reported flare-ups three times per month, each lasting 3-4 days, in which he would be essentially unable to function, but he denied qualifying incapacitating episodes in the past 12 months.  ROM of the cervical spine was flexion to 15 degrees and combined ROM to 185 degrees.  There was pain at the extremes of motion.  Repetitive motion caused no additional functional impairment.  There was tenderness to palpation of the paraspinal musculature, without palpable spasm.  There was no radiation.  

The examiner diagnosed cervical degeneration status post cervical anterior fusion with residual limitation of motion in all directions, which would make it difficult to perform occupational tasks requiring overhead or lateral movement such as driving or stocking, although sedentary employment would be possible.  The cervical spine disability caused the following impairment of ADLs: prevented sports of any kind; unable to exercise other than pulley exercises; unable to travel far because road vibrations would aggravate neck pain; reduced shopping due to neck pain; no impairment of chores, feeding, bathing or dressing.  

In September 2006 the Veteran returned to the VA neurosurgery clinic for evaluation by the neurosurgeon who had performed cervical fusion two years earlier, this time complaining of thoracic spine pain in the midline of the back at the thoracic and lumbar junction.  The neurosurgeon noted that imagery of the lumbar and thoracic spine showed no significant morphological changes; the degenerative changes shown were mild for the Veteran's age and did not suggest any nerve root or spinal cord compression.   The Veteran was accordingly not considered to be a candidate for thoracic or lumbar surgery.

In June 2007 the Veteran received TPI at the VA pain clinic for mid-thoracic pain reactivation.

Dr. BL sent a letter to the Veteran in September 2007 stating that current examination showed cervical spine forward flexion to 10 degrees.  

An MRI of the cervical spine in October 2007 showed postsurgical and degenerative changes without significant central canal or neural foraminal compromise.

Dr. DB submitted a letter in December 2007 stating the Veteran had central disc bulge/herniation at the C4-5 level that impinged on the subarachnoid space but was not compressing the spinal cord at that level.  Dr. DB estimated the Veteran to be 31 percent impaired due to the cervical spine disability based on two levels of surgery, additional level of disc protrusion at C4-5 and probable ROM deficits.

The Veteran had a VA examination of the cervical spine in February 2009 in which he complained of daily chronic neck pain radiating down the right arm, 5-10/10 in severity; he also complained of limited motion.  Treatment included morphine, which provided partial relief.  The Veteran reported his cervical spine disability caused functional impairment as follows: prevents recreation and sports; severe impairment of chores, exercise and traveling; moderate-to-severe impairment of shopping; mild-to-severe impairment of bathing, dressing, toileting and grooming; and, no impairment of feeding.  The Veteran reported one flare-up per month lasting five days.  He stated that incapacitating episodes typically lasted two days. 
Examination showed tenderness and crepitus without radiation.  Cervical ROM was flexion to 20 degrees and combined ROM of 110 degrees.  Pain was shown at the extremes of motion in all directions; repetitive movement did not result in additional limitation of motion.  Sensation was diminished in the first three fingers of the right hand but intact otherwise in the upper extremities.  Muscle strength was 4/5 on the right and 5/5 on the left.  There was no atrophy and muscle tone was normal.  Upper extremity DTRs were 2+/4.  

The Veteran had an MRI of the cervical spine by IMed Diagnostic Services in September 2009 due to complaint of neck pain and stiffness.  The study showed status post anterior fusion from C5 through C7, very mild broad-based right paracentral disc herniation at C5-C5 with mild compression on the thecal sac, and bulging annulus at C7-T1.

The Veteran had a neurological evaluation at NASA in November 2009 in which he complained of severe and chronic neck pain.  Examination of the cervical spine showed almost no range of motion; the Veteran was unable to flex, extend or rotate his head at all, although he was noted to have some ROM outside the examination.  

The Veteran had follow-up neurological evaluation at NASA in November 2009 in regard to chronic cervical spine pain, status post cervical discectomy and fusion with chronic right cervical radiculopathy.  The neurologist stated that the Veteran's spinal condition was currently static, unchanging and nonsurgical.

Dr. BL examined the Veteran in February 2010.  ROM of the cervical spine was 5 degrees in all directions (combined ROM 30 degrees) with atrophy of all muscles in the lower cervical spine.  Movement also caused muscle spasm.

A VA PCC note in December 2011 states the Veteran was "very stiff" due to ankylosis spondylosis (AS) and unable to turn his head.  Also in December 2011 the Veteran's attending VA physician executed an Examination for Housebound Status or Permanent Need for Regular Aid and Attendance that records painful and stiff movement making it difficult to prepare meals.

The Veteran had a CT scan of the cervical spine by SMI Imaging in May 2012 due to complaint of neck pain, right arm numbness and decreased ROM of the right arm.  The study showed discectomy with anterior fusion at C5-C7 without evidence of hardware complication.  Disc degeneration was most pronounced at C3-C4 levels, with disc height loss, uncovertebral spurring and minimal facet arthropathy contributing to moderate bilateral stenosis.  The bony central spinal canal and neural foramina were otherwise satisfactory.

Dr. BL submitted an examination report in May 2012 stating the entire spine had unfavorable ankylosis, and that the thoracic, lumbar and cervical spines also had radiculopathy.  Dr. BL made the following observations regarding the cervical spine: "Curvature is from C1 to T3/4 and is moderate with a curvature of 20 degrees T3/4 to C7 which it straightens then another 20 degrees from C7 up to C1, this is scoliosis and has moderate Lordosis, NFN at C3/4 moderate to severe and C4/5."  The Board interprets this to mean that the Veteran was shown on examination to have moderate-to-severe curvature abnormality of the cervical spine.

The Veteran was scheduled for a VA examination of the spine in August 2013, but he contacted the examining facility and refused to be examined by anyone other than a specialist; he also stated he had a lawsuit pending against VA and most of the physicians at the facility.  The examination was accordingly canceled.  

The Veteran presented to the VA outpatient clinic in January 2014 complaining of right upper extremity weakness.  In relevant part, examination showed the cervical spine to have no movement (little-to-no flexion, extension or lateral bending, and no rotation).

Dr.  MQ examined the Veteran in August 2013, September 2013 and July 2015.   As noted above, Dr. MQ stated that the Veteran had been the victim of previous improper medical treatment and that his entire spine is now unfavorably ankylosed.  
In regard to the cervical spine, Dr. MQ stated the Veteran had been the victim of improper medical treatment in service and after service by VA medical providers, and that the Veteran should have been characterized as 100 percent disabled since 1978.  In regard to the cervical spine, Dr. MQ stated there is little or no flexion, with the spine being fused by arthritic bridging at D3-T1, with complete paralysis of the remainder of C1-C3 and nerve damage to the three radicular groups.  There was complete loss of sensation in the first three digits (hand not specified); muscle strength was 4/5 left and 2-3/5 right.  There was severe atrophy in the neck at T1-C4.  

In August 2015 Dr. MQ submitted a Peripheral Nerves Condition Disability Benefits Questionnaire.  Impairment of nerves in the RUE is noted in the discussion below pertaining to evaluation of RSD; there was no noted impairment of any nerves associated with the left upper extremity. 

Dr. WJBM, a neurosurgeon, reviewed the file in January 2016.  As noted above, Dr. Dr. WJBM stated the Veteran is shown to have complete unfavorable ankylosis of the entire spine, to include the cervical spine.  

The Veteran testified before the Board in February 2016.  In regard to the cervical spine, he testified that neck pain radiates and caused headaches as well as pain in the arms, hands and wrists. 

In its discussions of thoracolumbar spine disability above the Board has found the Veteran to be shown to have complete unfavorable ankylosis of the entire spine (thoracolumbar and cervical) effective from February 1, 2010, with a rating of 100 percent.  The Board turns to the question of evaluation of the cervical spine disability from January 14, 2003, to February 1, 2010.

The Board finds that from January 14, 2003, to June 26, 2006, the Veteran's cervical spine disability was appropriately compensated at the current 20 percent level of disability.  During that period the Veteran was not shown to have forward flexion of the cervical spine to 15 degrees or less or favorable ankylosis of the entire cervical spine, as required for the higher 30 percent rating.  There is also no documentation of incapacitating episodes due to cervical spine having a total duration of 4-6 weeks during a specific 12 month period.

However, the VA examination on June 26, 2006, showed flexion of the cervical spine to 15 degrees, and Dr. BL stated in September 2007 stating that current examination showed cervical spine forward flexion to 10 degrees.  This ROM is squarely within the criteria for a 30 percent rating.  There is again no documentation of incapacitating episodes due to cervical spine having a total duration of 4-6 weeks during a specific 12 month period between June 2006 and February 2010.

The "old" rating criteria for cervical spine disorders (pre-September 2003) may be applied if more favorable, but these criteria do not result in any advantage to the Veteran when compared to the "new" rating criteria. 

Addressing neurological symptoms associated with the cervical spine disability, Dr. MQ's peripheral nerves DBQ examination in July 2015 documented no impairment of nerves associated with the left upper extremity.  Neurological impairment of the RUE is addressed in the RSD discussion below.

The Board has found no distinct period during the course of the appeal in which the Veteran's disability has approximated the criteria for higher rating, so higher "staged" rating is not warranted.  Fenderson, 12 Vet. App. 119.

In sum, based on the evidence and analysis above the Board has found the criteria are met for a schedular rating of 30 percent, but not more, for the cervical spine disability from June 26, 2006, but not before.

Reasonable doubt has been resolved in favor of the Veteran. 

Schedular Evaluation of migraine headaches

Headaches are rated under the provisions of 38 C.F.R. § 4.124a, DC 8100.  The rating criteria are as follows.  A rating of 50 percent is assigned for very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  A rating of 30 percent is assigned for characteristic prostrating attacks occurring on an average of once per month over the last several months.  A rating of 10 percent is assigned for characteristic prostrating attacks averaging one in 2 months over the last several months.  A rating of 0 percent is assigned for less frequent attacks.

 The rating criteria do not define "prostrating," nor has the Court.  See Fenderson v. West, 12 Vet. App. 119 (1999), in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

The period under review begins February 21, 2003, the date service connection became effective.

The Veteran had a VA neurology examination in April 2004 to evaluate the complaint of headaches.  The Veteran described headaches starting as neck pain and extending to the occipital areas; these occurred several times per week and lasted all day.  The headaches were associated with scotomata, phonophobia, nausea and vomiting.  The examiner performed a neurological examination and noted observations in detail.  The examiner's impression was mixed posttraumatic/migraine headaches at least as likely as not related to the in-service motorcycle accident.  The examiner stated the disorder appeared to be moderately disabling.

In July 2004 a VA physician reviewed the file and stated an opinion that the Veteran's claimed headache disorder is not likely related to neck and head injury caused by the in-service motorcycle accident.

The Veteran's mother submitted a lay statement in August 2004 attesting that his back pain, neck pain and headaches had increased in severity over time and now rendered the Veteran unemployable.  The Veteran's spouse submitted a similar letter in September 2004 stating the Veteran's back pain, neck pain and headaches had increased in severity and the Veteran had been unemployable for the past two years. 

In February 2005 Dr. AD, the Veteran's spouse and Mr. CS submitted a letter stating that the Veteran would take morphine for his migraines but during severe attacks would have to lie down in a dark room for hours, and sometimes days.  They described 2-3 prostrating attacks per month.

The Veteran had a VA general medical examination in June 2006 in which he described headaches once per week in the right occipital region.  Headaches were throbbing and dull in nature with occasional nausea and would last 3-4 hours with treatment.  Treatment consisted of aspirin as needed, with moderate success.  Functional impairment consisted only of some impairment of concentration.  The examiner diagnosed closed head injury status post motor vehicle accident with residual headaches, with no associated occupational impairment.

The Veteran testified before the Board in September 2008 in support of his claim for service connection.  The Veteran testified that he would have headaches associated with staying up too long; these headaches were relieved by lying down.

The Veteran had a VA neurological examination in February 2009 in which he reported aching-type headaches characterized by throbbing, nausea, vomiting, photophobia and phonophobia.  These attacks occurred 2-3 times per week and lasted hours or days.  The Veteran also reported prostrating headaches approximately once per months, treated by morphine.  The examiner stated the Veteran's headaches presented moderate occupational impairment.

The Veteran had a neurological evaluation at NASA in November 2009 in which he complained of cervicogenic headaches.  He described a period to three to four hours in which he could hold his head upright, after which the pain would become severe and he would have to lie down.  

The Veteran presented to the VA outpatient clinic in January 2014 complaining of right upper extremity weakness.  In relevant part the Veteran endorsed a headache with nausea but denied vomiting.

Dr.  MQ examined the Veteran in August 2013, September 2013 and July 2015.  In regard to headaches, Dr. MQ stated the Veteran has loss of time due to fatigue and drowsiness after initial onset of headaches and taking morphine for control of headaches.  Loss of time due to headaches is greater than six weeks per year, roughly 6-8 days per month.  

The Veteran testified before the Board in February 2016.  In regard to headaches, he testified that he has 4-5 days per month in which he had incapacitating episodes.  During such attacks he takes morphine for the pain, with only incomplete pain relief; also, the morphine makes him dizzy and drowsy.  The Veteran therefore has to a dark and quiet room, resulting in loss of a day or days.   

On review of the evidence above the Board finds that from January 2003 the Veteran has had characteristic prostrating attacks occurring on an average of once per month or more over the last several months, as established by credible lay evidence in correspondence to VA and as described to various medical examiners and providers.  Thus, an initial rating of 30 percent is warranted.

However, the Board does not find the criteria have been met for a rating of 50 percent, which is predicated on very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  While the question of what constitutes "very" frequent, "completely" prostrating or "prolonged" is open to interpretation, the Veteran has not shown, and the evidence of record does not suggest, how his headaches result in severe economic inadaptability.  

The Board has found no distinct period during the course of the appeal in which the Veteran's disability has approximated the criteria for higher rating, so higher "staged" rating is not warranted.  Fenderson, 12 Vet. App. 119.

In sum, based on the evidence and analysis above the Board finds the criteria are met for an initial rating of 30 percent for headaches, but not more.  The Veteran's appeal is granted to that extent.

Reasonable doubt has been resolved in favor of the Veteran.

Schedular Evaluation of RSD of the RUE

The Veteran's RSD has been rated under the provisions of 38 C.F.R. § 4.124a, DC 8516 (paralysis of the ulnar nerve).  The rating criteria are as follows for the dominant extremity.  A rating of 10 percent is assigned for mild incomplete paralysis.  A rating of 30 percent is assigned for moderate incomplete paralysis.  A rating of 40 percent is assigned for severe incomplete paralysis.  A rating of 60 percent is assigned for complete paralysis ("griffin claw" deformity due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences, loss of extension or ring and little fingers, cannot spread the fingers or reverse; cannot adduct the thumb; flexion of wrist weakened).
  
The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with the nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory the rating should be for the mild, or at most moderate, degree.  

The period under review begins February 21, 2003, the date service connection became effective.

The Veteran presented to the VA preventative and health maintenance clinic in February 2003 complaining of chronic arm and shoulder pain.  He also reported a tingling sensation in the right arm with some muscle spasms.  The spasms typically came on 3-4 times per day and lasted 30-45 minutes.   The clinician noted most of the Veteran's problems appeared to be associated with his cervical spine disability.

The Veteran had a VA peripheral nerves examination in June 2003 to determine if he had a neurological deficit associated with the right shoulder disability.  The examiner performed a clinical examination and noted observations in detail.  The examiner stated the examination had not shown any nerve or muscle damage in the right arm, and that in his opinion the Veteran was malingering.  The Veteran had made very poor effort during the examination; also, MRI studies showed degenerative disease consistent with aging and not related to a remote traumatic injury during service, and electrical studies showed mild abnormality in an ulnar distribution that is not consistent with either a C6 nerve root problem or a shoulder injury.  Therefore, the examiner stated that in his opinion the Veteran did not have any neurologic diagnosis.

The Veteran presented to the VA neurosurgical clinic in March 2004 in response to complaint of neck pain and right arm pain.  The neurologist stated the Veteran's right arm pain was consistent with C6 radiculopathy. Examination showed reduced strength in all muscle groups in the RUE.  There was tenderness to palpation of the right shoulder.  The Veteran was counseled about nerve root decompression surgery, which could be expected to reduce his radiating pain (however, because of his coexisting right shoulder disability he would not experience complete pain relief).  

The Veteran had a VA neurology examination in April 2004 in which cranial nerves II through XII were intact with the exception of give-way weakness due to shoulder pain on the right.  Sensation was decreased to pinprick in the RUE in a glove-like distribution.  Subsequent EMG/NCV in April 2004 showed mild right ulnar nerve neuropathy at the elbow but was otherwise completely normal.

A VA orthopedic surgery consult in December 2004 noted atrophy of the RUE.  The consult also cited neurovascular abnormality of the fingers in the right hand, but this was apparently due to tenosynovitis in the right wrist, which is not service-connected (service connection for right wrist disability was denied by the AOJ by a rating decision in June 2013).

A VA neurosurgery clinic note in April 2005 shows the Veteran reported his right arm pain had improved since the recent anterior cervical fusion surgery, but he continued to have some temperature change in the arm and persistent numbness in the right hand and fingers.  

Dr. SD, a neurologist, submitted a letter in September 2005 stating the Veteran has less use of the right arm when pain increases.  In examination the Veteran had adequate strength and tone throughout.  His reflexes were physiologic.  The right arm showed decreased triceps jerk, weakness in flexion at the elbow, weakness at the shoulder in internal rotation and some weakness with shoulder adduction.  Plantar response and sensory were normal, although there was poorly-defined hypesthesia in C6-7 distribution.   There was also some weakness in the right hand.  

Dr. SD submitted a follow-up letter in October 7, 2005, stating the Veteran had severe nerve deficits from the neck to the thoracic outlet to the fingers, especially severe on the right, with weakness and fatigue on repetition.  Dr. SD stated the Veteran was fortunate to not have complete paralysis of both arms resulting from his cervical spine injury. 

The Veteran had a VA general medical examination in June 2006 in which he described constant numbness of the right forearm and fingers.  Motor strength of the RUE was 2/5 in the bicep and tricep, compared to 4/5 in the left upper extremity (LUE).  DTRs and coordination were normal in all extremities; sensation of the upper extremities was normal to light touch.   The examiner diagnosed fibromyalgia, with associated chronic generalized muscle weakness and fatigue.  

The Veteran presented to the VA rheumatology clinic in April 2007 to follow up DJD and complex regional pain syndrome involving multiple joints.  The clinician stated the Veteran was shown to have complex regional pain syndrome (CPRS) involving the right hand and forearm, resulting from the right shoulder injury.  Corticosteroid injections near the flexor tendon had provided some relief.  The clinician noted that the condition is notoriously difficult to treat and sometimes required nerve blocks or destruction of the nerves responsible for sensation in the affected area.    
 
The Veteran testified before the Board in September 2008 in support of his claim for service connection for nerve damage separately compensable from the right shoulder disability.  The Veteran testified that he has limited motion of the arm, with pain on motion.  He also described numbness and tingling into the fingers.

The Veteran had a VA neurological examination in February 2009 in which he reported pain and weakness in the RUE.  The examiner noted that a nerve conduction study in April 2008 had shown mild right ulnar nerve dysfunction.  Examination showed diffuse pain with manual motor testing, decreased motion, mild right shoulder girdle atrophy and decreased sensation in the first three fingers of the right hand.  Muscle strength of the RUE was 4/5, power 5/5.  There was no atrophy of the arm and muscle tone was normal.  There was decreased patchy sensation distally in the RUE that did not follow dermatomal pattern.  The examiner's impression was causalgia/RSD of the RUE that is at least as likely as not related to the service-connected right shoulder fracture and dislocation disability.

The Veteran had a neurological evaluation at NASA in November 2009 in which he described progressive weakness in the arms and hands, especially on the right, and described contractures in the upper and lower extremities.  Examination showed the Veteran to have 3-4/5 motor strength in all motor groups on the right side; the left side had fairly good strength with the exception of some grip weakness.  Pinprick was intact and symmetrical in all extremities.  Reflexes were 2/4 for the bilateral biceps and brachioradialis and left triceps; reflexes were absent in the right triceps.

Dr. BL submitted an examination report in Mary 2012 stating the Veteran has right shoulder and arm neuropathy associated with cervical and thoracic spine disability.  Examination showed the Veteran's right elbow and right wrist to have markedly decreased ROM compared to normal.  (The Board notes at this point that the Veteran is compensated at 40 percent for arthritis of the right shoulder; service connection for arthritis of the hands, right elbow ankylosis and right wrist ankylosis has been considered and denied by the AOJ.)  
.  
The Veteran was scheduled for a VA peripheral nerves examination in August 2013, but he contacted the examining facility and refused to be examined by anyone other than a specialist; he also stated he had a lawsuit pending against VA and most of the physicians at the facility.  The examination was accordingly canceled.  

The Veteran presented to the VA outpatient clinic in January 2014 complaining of right upper extremity weakness.  The clinician noted history of previous RUE pain and weakness secondary to cervical DDD and myelopathy; the Veteran stated this episode was similar to previous episodes but had lasted longer.  On examination the Veteran was able to move his hand and wrist but had decreased ROM and strength at the elbow.  The clinical impression was chronic neck pain due to DDD with RUE weakness.

Dr.  MQ submitted examined the Veteran in August 2013, September 2013 and July 2015.  In regard to the RUE, Dr. QM stated the Veteran's right arm is now 4-1/2 inches shorter than the left and the right arm is atrophied, with the right bicep measurably smaller than the left.  There is little or no motion of the right elbow or right wrist.  These symptoms are attributable to damage to the long thoracic nerve, the ulnar nerve and all three radicular groups at C1-3 and upper motor neuron lesion.  Dr. MQ also stated that in his opinion cervical spine neuropathy had caused ankylosis in the right wrist, forearm and elbow.  Dr. MQ stated the Veteran is entitled to compensation for loss of use of the RUE due to shortened right arm plus complete ankylosis of multiple major joints (in this case the right shoulder, scapula and wrist).     

In August 2015 Dr. MQ submitted a Peripheral Nerves Condition Disability Benefits Questionnaire.  In specific regard to the RUE, Dr. MQ recorded severe constant pain, paresthesias and numbness.  Strength was 0/5 to wrist flexion and extension and elbow flexion and extension.  Strength was 4/5 for grip and also for pinch.  There was atrophy of the right trapezius and scapula muscles and the rotator cuff was almost completely wasted away.  DTRs were absent in the right biceps, triceps and brachioradialis.  Sensory was absent in the right shoulder, decreased in the right inner/outer forearm and absent in the right hand/fingers.  Dr. QM noted the following specific nerve impairments: severe incomplete paralysis of the right radial nerve; severe incomplete paralysis of the right median nerve; severe incomplete paralysis of the right ulnar nerve; severe incomplete paralysis of the right musculocutaneous nerve; complete paralysis of the right circumflex nerve; complete paralysis of the right long thoracic nerve; severe incomplete paralysis of the right upper radicular group; severe incomplete paralysis of the middle radicular group; and, severe incomplete paralysis of the lower radicular group.       

Dr. WJBM, a neurosurgeon, reviewed the file in January 2016.  In regard to the RUE, Dr. WJBM stated that reduced ROM and weakness of the RUE is due to the service-connected cervical spine and exiting nerve roots on the right, as demonstrated by neural foraminal narrowing (NFN), anterior cervical discectomy and fusion (ACDF) C5-7, and severe scoliosis moving and stretching the damaged nerves. 

The Veteran testified before the Board in February 2016.  In regard to the RUE, he testified he has severe weakness and loss of ROM in the RUE deserving of special monthly compensation for loss of use. 

On review of the evidence above the Board finds that the Veteran's disability was appropriately compensated at the 10 percent rate from January 2003 until October 7, 2005.  During that period the examination and treatment reports essentially showed mild ulnar nerve neuropathy, which is rated at 10 percent for dominant or non-dominant extremity.

However, on October 7, 2005, Dr. SD indicated that on reexamination the Veteran was shown to have severe nerve deficits.  Per the rating schedule, severe incomplete paralysis of the ulnar nerve, dominant extremity, warrants a 40 percent rating.

The Veteran is not shown to have complete paralysis of the ulnar nerve.  The July 2015 peripheral nerves DBQ submitted by Dr. MQ states that the right ulnar nerve has severe incomplete paralysis, not complete paralysis, so schedular rating higher than 40 percent is not warranted under DC 8516. 

However, the Veteran's peripheral nerve impairment of the RUE is not confined to the ulnar nerve.  The peripheral nerves DBQ performed by Dr. MQ in July 2005 documents peripheral nerve impairment of the RUE as follows (dominant extremity).  Severe incomplete paralysis of all radicular groups is rated at 70 percent under DC 8513.  Severe incomplete paralysis of the radial nerve is rated at 50 percent under 38 C.F.R. § 4.124a, DC 8514.  Severe incomplete paralysis of the median nerve is rated at 50 percent under DC 8515.  Severe incomplete paralysis of the musculocutaneous nerve is rated at 20 percent under DC 8517.  Complete paralysis of the circumflex nerve is rated at 50 percent under DC 8518.  And, complete paralysis of the long thoracic nerve is rated at 30 percent under DC 8519. 
The Board concludes that the neurological disorders of the RUE approximate the criteria for SMC for loss of use the right hand; i.e., no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow with use of a suitable prosthetic device, based on remaining function of grasping and manipulation at recorded in the DBQ.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a)(2).  SMC for loss of use of the right hand is accordingly warranted effective from July 29, 2015, the date the DBQ report was signed.  

The Board notes that the Veteran asserts entitlement to SMC for loss of use of the right hand at an earlier date due to orthopedic disorders of the elbow and wrist.  Per 38 C.F.R. § a.350(a)(2)(a), complete ankylosis of two major joints of an extremity will constitute loss of use of a hand, and the DBQ examination shows the Veteran to have ankylosis of the right shoulder, right elbow and right wrist.  The Veteran has service connection for his right shoulder disability, but service connection for right elbow ankylosis and right wrist ankylosis was denied by a provisional rating decision in June 2013.  The Board cannot grant SMC based on musculoskeletal disorders for which service connection has been denied. 

The Board has found no distinct period during the course of the appeal in which the Veteran's disability has approximated the criteria for higher rating than 40 percent, so higher "staged" rating is not warranted.  Fenderson, 12 Vet. App. 119.

In sum, based on the evidence and analysis above the Board has found the criteria are met for an evaluation of 40 percent, but not more, for causalgia/RSD of the RUE from October 7, 2005, but not before.  The Board has also found that SMC based on loss of use of the right hand is warranted from July 29, 2015, but not before.

Reasonable doubt has been resolved in favor of the Veteran. 

Schedular Evaluation of Constipation

The Veteran's constipation has been rated under the criteria of 38 C.F.R. § 4.114, DC 7319 (irritable colon syndrome).  The rating criteria are as follows.  A rating of 0 percent is assigned for mild symptoms (disturbances of bowel function with occasional episodes of abdominal distress).  A rating of 10 percent is assigned for moderate symptoms (frequent episodes of bowel disturbance with abdominal distress).  A rating of 30 percent is assigned for severe symptoms (diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress).
 
The period under review begins February 21, 2003, the date service connection became effective.

The Veteran had a VA gastroenterology consult in January 2003 for complaint of intermittent abdominal pain for over a year, with associated nausea, vomiting and diarrhea.  VA X-ray of the abdomen showed nonspecific bowel gas pattern without definite evidence to suggest obstruction.  Some gas and probable stool was present within the colon with a small amount of apparent bowel gas.

A follow-up note by the VA gastroenterology consultant in February 2003 notes complaint of loose stools. The Veteran was advised to add fiber to his diet.
  
The Veteran presented to the VA physical medicine and rehabilitation (PM&R) clinic in March 2004 for evaluation of shoulder pain.  The Veteran stated that morphine was helping to control his pain but was making him heavily constipated.
 
A May 2004 VA treatment note shows the Veteran had been variously prescribed morphine, Percocet and Vicodin due to his chronic pain symptoms (cervical spine DJD and concurrent fibromyalgia).

The Veteran had a VA examination for irritable bowel syndrome (IBS) in May 2004.  The Veteran described bowel irregularity since childhood, becoming worse since his in-service motorcycle accident due to the constipating effects of pain medications.  Also, since 2002 the Veteran had been taking opioid pain medications due to the nonservice-connected fibromyalgia.  The Veteran reported that under his current regimen he would be able to void well for a couple of days, but would then develop abdominal cramping and have to taper off; after several days constipation would return with associated return of hemorrhoids and blood in the stool.  Clinical examination was essentially normal.  The clinical impression was alternating pattern of diarrhea/cramping and constipation/hemorrhoids consistent with IBS.  The examiner estimated that 80 percent of the disorder was due to the effects of medications and 20 percent was the continuation of his lifelong mild bowel irregularity.    

The Veteran had a VA neurosurgery clinic follow-up in September 2004 after undergoing cervical spine fusion.  The Veteran denied bladder or bowel dysfunction but complained of moderate constipation.

In February 2005 Dr. AD, the Veteran's spouse and Mr. CS submitted a letter stating that the Veteran was having severe alternating constipation and diarrhea productive of nearly constant distress to the bowel and intestines.

The Veteran had a VA general medical examination in June 2006 in which he described occasional constipation caused by his use of morphine for relief of chronic neck, low back and other joint pain.  He treated constipation by taking Sorbitol, with good relief; in fact, the Sorbitol could occasionally cause diarrhea. 

A VA PCC treatment note in April 2007 notes current constipation related to chronic narcotic use, treated by medication to promote regularity.

The Veteran had a VA examination in February 2009 in which he reported constipation after taking medication for the service-connected back disability.  Such constipation occurred weekly and lasted four days.  He also reported episodic diarrhea, nausea and vomiting.  Treatment consisted of fiber supplements, stool softener and prescription medication.  The examiner diagnosed irritable bowel syndrome (IBS) with constipation predominant, and stated an opinion that the Veteran's constipation is not caused by his service-connected disabilities but at least as likely as not is aggravated by the medications taken for the service-connected cervical spine disability.  

The Veteran presented to the VA outpatient clinic in January 2014 complaining of right upper extremity weakness.  In relevant part, the examiner noted constipation, likely opioid-induced.  The clinician prescribed a laxative powder and advised the Veteran to remain hydrated in order to ensure proper stool consistency.

Dr. MQ examined the Veteran in August 2013, September 2013 and July 2015.  In regard to constipation, Dr. MQ stated the Veteran has incontinence and diarrhea with alternating constipation from the nerves and also from medications.

The Veteran testified before the Board in February 2016.  In regard to the constipation, he testified he has severe alternating constipation and diarrhea.    

On review of the evidence above the Board finds the Veteran is competently shown to have constipation, or alternating constipation and diarrhea, productive of frequent episodes of bowel disturbance with abdominal distress.  Accordingly, an initial rating of 10 percent is warranted.  The Veteran's claim is granted to that extent.

The Board has considered whether an evaluation higher than 10 percent is warranted, but a 30 percent rating is predicated on more or less constant abdominal distress.  There is nothing in clinical evidence or in lay evidence suggesting that the Veteran's abdominal symptoms, while occasionally severe, are "more or less constant" in nature.  Rather, the evidence of record suggests that the Veteran's abdominal symptoms, which fluctuate in intensity, are intermittent.  A rating higher than 10 percent is accordingly not warranted.   

The Board has found no distinct period during the course of the appeal in which the Veteran's disability has approximated the criteria for higher rating, so higher "staged" rating is not warranted.  Fenderson, 12 Vet. App. 119.

Reasonable doubt on this issue has been resolved in favor of the Veteran. 

Other Rating Considerations

The Board has considered whether the Veteran's disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted. See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008). 

The Veteran's lumbar and cervical spine disabilities are manifested by signs and symptoms such as pain and weakness, which impairs his ability to carry weight and to perform tasks requiring full ROM.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. 32, 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. 

Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture as described in his correspondence to VA, his testimony before the Board, his statements to various medical examiners and the examination findings.  In short, there is nothing exceptional or unusual about the Veteran's lumbar or cervical spine disabilities because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Accordingly, referral for extraschedular consideration for those disabilities is not warranted.

In regard to the non-musculoskeletal disabilities on appeal (migraine headaches, causalgia/RSD and constipation), the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Id. at 115. 

Also in regard to extraschedular evaluation, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that 38 C.F.R. § 3.321(b) performs a gap-filling function and accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  Johnson v. McDonald, 762 F3d 1362, 1366  (Fed. Cir. 2014).  Johnson does not apply in this case because the Veteran has been granted TDIU for the entire period under appellate review, so there is no "gap" to be filled by extraschedular evaluation.

A request for a total disability rating based on individual unemployability (TDIU) is part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran in this case has been granted TDIU effective from January 2003.  The question of entitlement to TDIU is accordingly not raised by the increase-rating issues on appeal.

Finally, the Board must adjudicate claims for special monthly compensation (SMC) that are reasonably raised by the record.  Akles, 1 Vet. App. 118 (1991).  SMC at the housebound rate is payable where a veteran has a single service-connected disability rated as 100 percent and has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily system.  38 U.S.C.A. § 1114(s).

The Board having awarded a 100 percent evaluation for the Veteran's spine disability (thoracolumbar and cervical) effective from February 1, 2010, the first element of entitlement to SMC at the (s) rate is shown.  The Veteran also has service connection for the following disabilities: right shoulder traumatic arthritis, rated at 40 percent; RSD of the RUE, rated at 40 percent; migraines, rated at 30 percent; left knee, rated at 10 percent; and, constipation, rated at 10 percent.  When combined under 38 C.F.R. § 4.25 (Combined Rating Table), these additional service-connected disabilities have a combined evaluation of 70 percent.  Accordingly, the second element of entitlement to SMC at the (s) rate is shown, and SMC at the statutory housebound (s) rate is granted.

Benefit of reasonable doubt has been resolved in the Veteran's favor.
 

ORDER

An effective date earlier than January 14, 2003, for grant of service connection for DJD of the cervical spine is denied.

An effective date earlier than February 21, 2003, for grant of service connection for causalgia/ RSD of the RUE is denied.

 An effective date earlier than February 21, 2003, for grant of service connection for mixed posttraumatic migraine headaches is denied.

An initial evaluation in excess of 10 percent for DJD of the thoracolumbar spine prior to June 26, 2006, and an evaluation in excess of 40 percent from that date, is denied.

An evaluation of 100 percent for complete unfavorable ankylosis of the spine (thoracolumbar and cervical) is granted effective from February 1, 2010, subject to the regulations pertaining to the payment of monetary benefits.

An evaluation of 30 percent for DJD of the cervical spine is granted effective from June 26, 2006, subject to the regulations pertaining to the payment of monetary benefits.

An initial evaluation of 30 percent for posttraumatic migraine headaches is granted, subject to the regulations pertaining to the payment of monetary benefits; an evaluation in excess of 30 percent is denied.

An evaluation of 40 percent for causalgia/ RSD of the RUE is granted effective from October 7, 2005, subject to the regulations pertaining to the payment of monetary benefits.

An initial evaluation of 10 percent for constipation is granted, subject to the regulations pertaining to the payment of monetary benefits.

SMC at the (m) rate for loss of use of the right hand and loss of use of both feet is granted, subject to the regulations pertaining to the payment of monetary benefits.

SMC at the (s) rate for housebound status is granted, subject to the regulations pertaining to the payment of monetary benefits.



______________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


